DETAILED ACTION
Status of Application
	This action is responsive to non-provisional application filed 11/17/2020.  Original claims 1-20 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 1 includes the following reference character(s) not mentioned in the description: 156, 256.  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection – Claims
	Claims 9 and 20 are objected to because of the following informalities: omission of a period at the conclusion of each claim.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 12, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 4, 8, 15 and 19, each claim contains a broad recitation of a particular range or limitation followed by one or more of the linking terms “especially,” "preferably," "more preferably," "most preferably" and "in particular," and then narrower recitation(s) of the corresponding range or limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP§ 2173.05(d).  More specifically, it is unclear whether the features introduced by such linking term(s) are intended to be restrictive to the corresponding broader recitation(s), or merely exemplary of the remainder of the claims, and therefore not required. For purposes of substantive examination, the features introduced by the aforementioned linking terms are being treated as merely exemplary of the corresponding broader recitations, in accordance with the principal of giving the broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1).  However, clarification and appropriate correction are required.
Claims 16 and 17 depend from claim 15 such that the reasoning used to reject claim 15 will be used to reject the depend portions of said claims.  
Regarding Claims 8, 12 and 19, the phrase "such as" renders the claims indefinite because it is unclear whether the subject matter(s) following the phrase are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Van Miltenburg et al (US 2019/0330385 A1) is cited as pertinent to use of a gas-solid separator 201, 203 and a pressure transfer chamber 202, 204 to transfer polymer particles from an upstream reactor to a downstream reactor (note Figure 1).  The cited art does not teach transferring polymer particles from an upstream polymerization reactor according to the instant process, especially claimed steps (b) i) – iii) and (c).
Conclusion
	Claims 1, 3, 5-7, 10-11, 13, 14 and 18 are allowed.  Balance of the claims would be allowable if amended or rewritten to overcome the informality objection and rejection under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Pending claims are deemed to distinguish over the closest prior art as represented by Hung et al (US 6069212).
Applicant claims a process for polymerization of a monomer whereby polymer particles are transferred from an upstream polymerization reactor, which process comprises: 
(a) discharging a mixture comprising polymer particles and reactive gases, which reactive gases
comprise hydrogen, from the upstream reactor,
(b) transferring the polymer particles and reactive gases into a first chamber which is in open
communication with a second chamber during the transfer such that the polymer particles pass
through the first chamber into the second chamber, and wherein
i) the second chamber is at a pressure which is at least 600 kPa below the operating
pressure of the upstream reactor,
ii) the second chamber has a volume less than or equal to the volume of the first chamber,
and
iii) transfer of polymer particles takes place until there is collected in the second chamber a volume of polymer particles having a settled volume of at least 50% of the volume of the second chamber,
(c) keeping the first and second chamber in open communication for a time period, t, after
completing transfer of the polymer particles to the second chamber, and
(d) subsequently isolating the second chamber from the first chamber and transferring the
polymer particles from the second chamber into a downstream vessel.
(Claim 1)
	Hung et al disclose means for polymer particle transfer between horizontally disposed quench cooled sub-fluidized bed reactors.  The patentees teach to use a transfer chamber at a pressure below that in the upstream reactor in which polymer particles are collected.  A purge gas is then applied to the
collected polymer particles to purge the reactive gases deriving from the first reactor from the polymer particles, before the transfer chamber is then pressurized to above the pressure in the downstream reactor, and the polymer particles are transferred thereto.  Hung et al nowhere teach or adequately suggest the present invention, in particular a transfer step employing the claimed features i), ii) and iii) as recited in present claim 1.  
Furthermore, as of the date of this Office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Hung et al to render the present invention anticipated or obvious to one of ordinary skill in the art.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/05-21-22